Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. 
The applicant contends
Response to the Rejections Under 35 U.S.C. 102 and 103 
The Office Action rejects independent claims 1, 4, and 10 under 35 U.S.C. § 102 as allegedly anticipated by Raval Contractor et al. U.S. Patent Publication No. 2021/0232613 ("Raval Contractor"). Applicant respectfully traverses the rejection. 
Independent claims 1 recites "generating a respective vector for each term of the plurality of terms, wherein each vector describes a relationship between the respective term and a second plurality of terms." Independent claims 4 and 10 recite similar language. In rejecting this limitation, the Office Action focuses only on the first clause, and completely ignores the second clause, "wherein each vector describes a relationship between the respective term and a second plurality of terms." The claimed invention generates, for each term of the search query, a single vector that describes the relationship between that term and a plurality of other terms. See, e.g., elements 402 and 404 of FIG. 4. The Office Action therefore fails to make a prima facie case of anticipation. Furthermore, Raval Contractor generates individual vectors between a term of the query and each other term. Nowhere does Raval Contractor teach generating a single vector describing the relationship between a single terms and multiple other terms as recited by Applicant's independent claims. Accordingly, Raval Contractor fails to anticipate claims 1, 4 and 10.

	The examiner disagrees. Although the office action does not copy and paste the limitation “wherein each vector describes a relationship between the respective term and a second plurality of terms”, merely the lack of copy and pasting the limitation in the office action does not indicate that the office action does not address the limitation. cosine similarity between the TF-IDF vectors and the key phrases can be computed to identify the semantically similar paragraphs from the data structures 152 that match the words and/or the key phrases of the question 110.”” Such paragraph discloses generation of respective vector for each term of the plurality of terms (key phrase of the key phrases extracted by the phrase extractor, the key phrase is extracted from the question 110), wherein each vector describes a relationship or cosine similarity between the key phrase and a second plurality of terms, such as paragraphs of the domain specific documents transformed into TF-IAF vectors. 
	Furthermore, although claim 1 does not include a copy and paste of the limitation, the limitation “generating a respective vector for each term of the plurality of terms, wherein each vector describes a relationship between the respective term and a second plurality of terms” is found in claims 4 and 10. The office action includes such limitation (copy and pasted) in the explanation of the relationship between the prior art and the recited claimed language in claims 4 and 10. The explanation found in claim 1 for such recited claimed language is also found in claims 4 and 10. 

Arroyo is directed to interpretation of natural language queries using a knowledge graph, but fails to show or suggest the subject matter at issue. Arroyo instead teaches generating individual vectors describing the relationship between a given term and each related term. See, e.g., Arroyo, FIG. 4 and ¶ [0056]. Thus, Raval Contractor, Zhao, and Arroyo, whether taken alone or in combination, fail to show or render obvious all the limitations of Applicant's independent claims. Accordingly, independent claims 1, 4, and 10, and all claims which depend therefrom, are patentable over the art of record.

The examiner disagrees. The office action addresses all the recited claimed language as indicated above as well as provided below. The office action clearly shows the relationship between Raval Contractor in view of Zhao et al and Raval Contractor in view of Arroyo et al. A copy of the office is found below, with corrections to minor informality, such as lack of copy and pasted a singular limitation that is addressed in claim 1 as well as claim 4.
	Based on the rebuttal above and the applicant’s remarks, the previous office action stands as stated. A copy, with corrections to a minor informality, is provided below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4,10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raval Contractor et al (US Publication No.: 20210232613).
Claim 1, Raval Contractor et al discloses 
	receiving a natural language search query (Fig. 1, label 110);
	identifying a plurality of terms in the natural language search query (Fig. 1, label 104, Fig. 3, label 104. Paragraph 38 discloses “the parser 302 tokenizes and parses the question 110 … the phrase extractor 308 … can be used to extract key phrases from the question.”);
	generate a respective vector for each term of the plurality of terms, wherein each vector describes a relationship between the respective term and a plurality of second plurality of terms (Fig. 1, label 106, Fig. 4, label 106. Paragraph 38-39 discloses determining the intent information that includes features, words, entities, and phrases and based on the intent information, identifies sentences within the domain specific documents including the information responsive to question 110. Paragraph 40 discloses “the paragraph identifier 404 further employs word/text matching in addition to semantic similarity techniques for determining the paragraphs that contain information pertinent to the question 110. In an example, the key phrases from the question analyzer 104 can be matched to the topics identified from the domain specific documents 120. The domain-specific documents 120 represented by the data structures 
	inputting the respective vector for each term into a trained neural network that generates an output (Fig. 4, label 162, Paragraph 40 discloses “one or more paragraphs determined to contain an answer to the question, along with the question 110 are passed to the MRC model 162. Paragraph 44 discloses “The contextual layer 518 maps the vector values of the query 504 with those of the context 502 to compare sequences within the query 504 and the context 502 using a similarity function. The similarity function provides a scalar output referred to as an "attention score" based on similarities obtained between words of the question 110 and each of the relevant sentences 450. … The context representation relevant to the query 504 is provided to the output layer 516 which transforms the context representation relevant to the query 504 into a collection of probability values that can be used to determine the beginning and the ending locations of the relevant sentences within the context or paragraph.” Paragraph 43 discloses 162 or BIDAF model 500 exhibits a modular architecture that is formed of standard NLP elements such as CNN, etc. );
	interpreting the natural language search query based on the output (Fig. 1, label 108, Fig. 6, 108 interprets the query, 110 based on the relevant sentences 450. Paragraph 45 discloses “The NLG 602 accesses the question 110 and the relevant 
	retrieving search results based on the interpreted search query (Fig. 6, label 602, Paragraph 45 discloses “the subjects, objects and predicates can be identified from the relevant sentences 450 provided by the context mapper 106. In an example, the NLG 602 can include a trained classifier that can sort parsed tokens obtained from the question 110 and the relevant sentences 450 into one of the multiple subject, object and predicate classes.” Paragraph 46 discloses “The subjects, objects and predicates obtained from the NLG 602 can be further analyzed by application of semantic similarity techniques to identify synonyms between the question 110 and the relevant sentences 450 so that different words with the same meaning can be grouped.”); and 
	generating for display the search results (Paragraph 46 discloses “The question answering system 100 is, therefore, configured to compose a human-like answer using terms from the question 110 in combination with the information retrieved from the various sources. In an example, the response generator 108 can include packages such as Stanford CoreNLP for generating the responses.” Paragraph 23 discloses “An administrative user interface associated with the log can display the questions and the answers produced for the questions along with a link for one or more question-answer pairs.”).
Claim 4, Raval Contractor et al discloses 
	control circuitry (paragraph 68-70) configured to: 
receive a natural language search query (Fig. 1, label 110);
	identify a plurality of terms in the natural language search query (Fig. 1, label 104, Fig. 3, label 104. Paragraph 38 discloses “the parser 302 tokenizes and parses the 
	generate a respective vector for each term of the plurality of terms, wherein each vector describes a relationship between the respective term and a plurality of second plurality of terms (Fig. 1, label 106, Fig. 4, label 106. Paragraph 38-39 discloses determining the intent information that includes features, words, entities, and phrases and based on the intent information, identifies sentences within the domain specific documents including the information responsive to question 110. Paragraph 40 discloses “the paragraph identifier 404 further employs word/text matching in addition to semantic similarity techniques for determining the paragraphs that contain information pertinent to the question 110. In an example, the key phrases from the question analyzer 104 can be matched to the topics identified from the domain specific documents 120. The domain-specific documents 120 represented by the data structures 152 can be transformed into term-frequency-inverse document frequency (TF-IAF) vectors. The cosine similarity between the TF-IDF vectors and the key phrases can be computed to identify the semantically similar paragraphs from the data structures 152 that match the words and/or the key phrases of the question 110.” Such indicates relation or similarity between each term and/or key phrases detected from the input query 110 and paragraphs from documents or relevant sentences indicates a respective vector for each term.);
	input the respective vector for each term into a trained neural network that generates an output (Fig. 4, label 162, Paragraph 40 discloses “one or more paragraphs determined to contain an answer to the question, along with the question 110 are passed to the MRC model 162. Paragraph 44 discloses “The contextual layer 518 maps the 
	interpret the natural language search query based on the output (Fig. 1, label 108, Fig. 6, 108 interprets the query, 110 based on the relevant sentences 450. Paragraph 45 discloses “The NLG 602 accesses the question 110 and the relevant sentences 450 to identify language structures such as subject, object, and predicate from the question and the relevant sentences 450.”);
	retrieve search results based on the interpreted search query (Fig. 6, label 602, Paragraph 45 discloses “the subjects, objects and predicates can be identified from the relevant sentences 450 provided by the context mapper 106. In an example, the NLG 602 can include a trained classifier that can sort parsed tokens obtained from the question 110 and the relevant sentences 450 into one of the multiple subject, object and predicate classes.” Paragraph 46 discloses “The subjects, objects and predicates obtained from the NLG 602 can be further analyzed by application of semantic similarity techniques to identify synonyms between the question 110 and the relevant sentences 450 so that different words with the same meaning can be grouped.”); and 

Claim 10, Raval Contractor et al discloses 
	receive a natural language search query (Fig. 1, label 110);
	identify a plurality of terms in the natural language search query (Fig. 1, label 104, Fig. 3, label 104. Paragraph 38 discloses “the parser 302 tokenizes and parses the question 110 … the phrase extractor 308 … can be used to extract key phrases from the question.”);
	generate a respective vector for each term of the plurality of terms, wherein each vector describes a relationship between the respective term and a plurality of second plurality of terms (Fig. 1, label 106, Fig. 4, label 106. Paragraph 38-39 discloses determining the intent information that includes features, words, entities, and phrases and based on the intent information, identifies sentences within the domain specific documents including the information responsive to question 110. Paragraph 40 discloses “the paragraph identifier 404 further employs word/text matching in addition to semantic similarity techniques for determining the paragraphs that contain information pertinent to the question 110. In an example, the key phrases from the question analyzer 104 can be matched to the topics identified from the domain specific 
	input the respective vector for each term into a trained neural network that generates an output (Fig. 4, label 162, Paragraph 40 discloses “one or more paragraphs determined to contain an answer to the question, along with the question 110 are passed to the MRC model 162. Paragraph 44 discloses “The contextual layer 518 maps the vector values of the query 504 with those of the context 502 to compare sequences within the query 504 and the context 502 using a similarity function. The similarity function provides a scalar output referred to as an "attention score" based on similarities obtained between words of the question 110 and each of the relevant sentences 450. … The context representation relevant to the query 504 is provided to the output layer 516 which transforms the context representation relevant to the query 504 into a collection of probability values that can be used to determine the beginning and the ending locations of the relevant sentences within the context or paragraph.” Paragraph 43 discloses 162 or BIDAF model 500 exhibits a modular architecture that is formed of standard NLP elements such as CNN, etc. );
	interpret the natural language search query based on the output (Fig. 1, label 108, Fig. 6, 108 interprets the query, 110 based on the relevant sentences 450. Paragraph 45 
	retrieve search results based on the interpreted search query (Fig. 6, label 602, Paragraph 45 discloses “the subjects, objects and predicates can be identified from the relevant sentences 450 provided by the context mapper 106. In an example, the NLG 602 can include a trained classifier that can sort parsed tokens obtained from the question 110 and the relevant sentences 450 into one of the multiple subject, object and predicate classes.” Paragraph 46 discloses “The subjects, objects and predicates obtained from the NLG 602 can be further analyzed by application of semantic similarity techniques to identify synonyms between the question 110 and the relevant sentences 450 so that different words with the same meaning can be grouped.”); and 
	generate for display the search results (Paragraph 46 discloses “The question answering system 100 is, therefore, configured to compose a human-like answer using terms from the question 110 in combination with the information retrieved from the various sources. In an example, the response generator 108 can include packages such as Stanford CoreNLP for generating the responses.” Paragraph 23 discloses “An administrative user interface associated with the log can display the questions and the answers produced for the questions along with a link for one or more question-answer pairs.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,5,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raval Contractor et al (US Publication No.: 20210232613) in view of Zhao et al (US Publication No.: 20170199928).
Claim 2, Raval Contractor et al discloses wherein identifying a plurality of terms in the natural language search query (Fig. 3, paragraph 38 discloses parsing the input query for a plurality of terms and phrase extraction from the input query.) comprises:
splitting the natural language search query into a plurality of words (paragraph 38), but fails to disclose 
analyzing a first word of the plurality of words;
determining, based on analyzing the first word, whether the first word can be part of a phrase;
in response to determining that the first word can be part of a phrase, analyzing the first word together with a second word that immediately follows the first word;
determining, based on analyzing the first word together with the second word, whether the first word and the second word form a phrase together;
in response to determining that the first word and the second word form a phrase

in response to determining that the first word does not form a phrase with the second word, identifying the first word as single term.
Zhao et al discloses 
a plurality of terms of the input query (paragraph 152 discloses the word sequence in the question is formed by n consecutive words.)
analyzing a first word of the plurality of words (paragraph 152 discloses a word sequence in the question formed by n consecutive words. paragraph 155 discloses determining the phrase of the input question is performed by analyzing consecutive words, such as analyzing all consecutive non-stop words in the word sequence begin with a capital letter.);
determining, based on analyzing the first word, whether the first word can be part of a phrase (paragraphs 152-165 discloses analysis of the words of the word sequence to determine whether the first word is part of a phrase. Paragraph 160 discloses “all consecutive non-stop words in “United States Court of Appeals …”, where each word bean with a capital letter.);
in response to determining that the first word can be part of a phrase, analyzing the first word together with a second word that immediately follows the first word (Paragraphs 154-157 discloses analyzing all the words in the word sequence to determine whether the words of the word sequence meet the criterion as disclosed. For example, words of “United States Court of Appeal …” meet criterion as indicated in paragraphs 154-157, which indicates analyzing the first word in sequence with the second word to determine whether the word sequence is a phrase.);

in response to determining that the first word and the second word form a phrase together, identifying the first and second word as a single term (paragraph 160 discloses the first and second word as a phrase or single term.; and
in response to determining that the first word does not form a phrase with the second word, identifying the first word as single term (paragraph 164 discloses the candidate phrase is a set of words, such as “actors”, “born in”, etc.).
	Raval Contractor et al discloses phrase extraction (paragraph 38) and Zhao et al discloses phrase extraction (paragraphs 152-165, hence it would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of phrase extraction as disclosed by Raval Contractor et al with another known element of phrase extraction as disclosed by Zhao et al so to yield predictable results of extracting and determining a phrase found in the input query.
Claim 5, Raval Contractor et al discloses wherein the control circuitry (paragraph 68-70) configured to identify a plurality of terms in the natural language search query (Fig. 3, paragraph 38 discloses parsing the input query for a plurality of terms and phrase extraction from the input query.) comprises: split the natural language search query into a plurality of words (paragraph 38), but fails to disclose 
	analyze a first word of the plurality of words;
	determine, based on analyzing the first word, whether the first word can be part of a phrase;

	determine, based on analyzing the first word together with the second word, whether the first word and the second word form a phrase together;
	in response to determining that the first word and the second word form a phrase together, identify the first and second word as a single term; and
	in response to determining that the first word does not form a phrase with the second word, identify the first word as single term.
Zhao et al discloses 
	a plurality of terms of the input query (paragraph 152 discloses the word sequence in the question is formed by n consecutive words.)
	the control circuitry (Fig. 7, paragraph 498 discloses Fig. 7 shows a device for parsing a question.) configured to
	analyze a first word of the plurality of words (paragraph 152 discloses a word sequence in the question formed by n consecutive words. paragraph 155 discloses determining the phrase of the input question is performed by analyzing consecutive words, such as analyzing all consecutive non-stop words in the word sequence begin with a capital letter.);
	determine, based on analyzing the first word, whether the first word can be part of a phrase (paragraphs 152-165 discloses analysis of the words of the word sequence to determine whether the first word is part of a phrase. Paragraph 160 discloses “all consecutive non-stop words in “United States Court of Appeals …”, where each word bean with a capital letter.);

	determine, based on analyzing the first word together with the second word, whether the first word and the second word form a phrase together (Paragraph 154-157,160 discloses determining whether the word sequence is a phrase.);
	in response to determining that the first word and the second word form a phrase together, identify the first and second word as a single term (paragraph 160 discloses the first and second word as a phrase or single term.); and
	in response to determining that the first word does not form a phrase with the second word, identify the first word as single term (paragraph 164 discloses the candidate phrase is a set of words, such as “actors”, “born in”, etc.).
	Raval Contractor et al discloses phrase extraction (paragraph 38) and Zhao et al discloses phrase extraction (paragraphs 152-165, hence it would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of phrase extraction as disclosed by Raval Contractor et al with another known element of phrase extraction as disclosed by Zhao et al so to yield predictable results of extracting and determining a phrase found in the input query.
Claim 11, Raval Contractor et al discloses split the natural language search query into a plurality of words (paragraph 38), but fails to disclose 

	determine, based on analyzing the first word, whether the first word can be part of a phrase;
in response to determining that the first word can be part of a phrase, analyzing the first word together with a second word that immediately follows the first word;
	determine, based on analyzing the first word together with the second word, whether the first word and the second word form a phrase together;
	in response to determining that the first word and the second word form a phrase together, identify the first and second word as a single term; and
	in response to determining that the first word does not form a phrase with the second word, identify the first word as single term.
Zhao et al discloses 
	a plurality of terms of the input query (paragraph 152 discloses the word sequence in the question is formed by n consecutive words.)
	analyze a first word of the plurality of words (paragraph 152 discloses a word sequence in the question formed by n consecutive words. paragraph 155 discloses determining the phrase of the input question is performed by analyzing consecutive words, such as analyzing all consecutive non-stop words in the word sequence begin with a capital letter.);
	determine, based on analyzing the first word, whether the first word can be part of a phrase (paragraphs 152-165 discloses analysis of the words of the word sequence to determine whether the first word is part of a phrase. Paragraph 160 discloses “all consecutive non-stop words in “United States Court of Appeals …”, where each word bean with a capital letter.);

	determine, based on analyzing the first word together with the second word, whether the first word and the second word form a phrase together (Paragraph 154-157,160 discloses determining whether the word sequence is a phrase.);
	in response to determining that the first word and the second word form a phrase together, identify the first and second word as a single term (paragraph 160 discloses the first and second word as a phrase or single term.; and
	in response to determining that the first word does not form a phrase with the second word, identify the first word as single term (paragraph 164 discloses the candidate phrase is a set of words, such as “actors”, “born in”, etc.).
	Raval Contractor et al discloses phrase extraction (paragraph 38) and Zhao et al discloses phrase extraction (paragraphs 152-165, hence it would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of phrase extraction as disclosed by Raval Contractor et al with another known element of phrase extraction as disclosed by Zhao et al so to yield predictable results of extracting and determining a phrase found in the input query.

s 3,6,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raval Contractor et al (US Publication No.: 20210232613) in view of Arroyo et al (US Publication No.: 20130262361).
Claim 3, Raval Contractor et al generating a respective vector for each term of the plurality of terms (Fig. 1, label 106, Fig. 4, label 106, Paragraph 38-40) fails to disclose wherein generating a respective vector for each term of the plurality of terms comprises 
accessing a knowledge graph associated with content metadata;
	identifying plurality of terms to which each term of the plurality of terms connected in the knowledge graph; 
	calculating a distance between each respective term and each term connected to the respective term; and
generating a vector for each term based on the connections of each respective term and the distance between each respective term and each term to which each respective term is connected.
Arroyo et al discloses 
generating a respective vector for each term of the plurality of terms (Fig. 7 shows the plurality of terms (circled terms) in the query “Pau Gasol doing a dunk with the Spanish national team”. (paragraph 66)) comprises 
accessing a knowledge graph associated with content metadata (Fig. 3 shows the knowledge graph associated with concepts or content metadata.);
	identifying plurality of terms to which each term of the plurality of terms connected in the knowledge graph (Fig. 7 shows the identified plurality of terms or concepts, wherein each concept or term is connected in the knowledge graph similarly found in Fig. 3.); 

	generating a vector for each term based on the connections of each respective term and the distance between each respective term and each term to which each respective term is connected (Fig. 4 shows a table or matrix of concepts or terms, wherein each concept or term is connected to another concept or term and label Dist indicates the distance between the two concepts or terms. (Paragraph 56) Fig. 5a-5c shows additional knowledge graphs with associated terms or concepts. Paragraph 57 discloses the distance is calculated between the terms or concepts.).
	It would be obvious to one skilled in the art before the effective filing date to modify Raval Contractor et al’s determination of vector term by incorporating vector term determination as disclosed by Arroyo et al so to understand the input query and improving the search results returned for the input query.
Claim 6, Raval Contractor et al generating a respective vector for each term of the plurality of terms (Fig. 1, label 106, Fig. 4, label 106, Paragraph 38-40) fails to disclose wherein generating a respective vector for each term of the plurality of terms comprises 
accessing a knowledge graph associated with content metadata;
	identify plurality of terms to which each term of the plurality of terms connected in the knowledge graph; 
	calculate a distance between each respective term and each term connected to the respective term; and

Arroyo et al discloses
generate a respective vector for each term of the plurality of terms (Fig. 7 shows the plurality of terms (circled terms) in the query “Pau Gasol doing a dunk with the Spanish national team”. (paragraph 66)) comprises 
access a knowledge graph associated with content metadata (Fig. 3 shows the knowledge graph associated with concepts or content metadata.);
	identify plurality of terms to which each term of the plurality of terms connected in the knowledge graph (Fig. 7 shows the identified plurality of terms or concepts, wherein each concept or term is connected in the knowledge graph similarly found in Fig. 3.); 
	calculate a distance between each respective term and each term connected to the respective term (Paragraph 53 discloses calculating the relationship and distance amongst the terms of a particular knowledge model.)
	generate a vector for each term based on the connections of each respective term and the distance between each respective term and each term to which each respective term is connected (Fig. 4 shows a table or matrix of concepts or terms, wherein each concept or term is connected to another concept or term and label Dist indicates the distance between the two concepts or terms. (Paragraph 56) Fig. 5a-5c shows additional knowledge graphs with associated terms or concepts. Paragraph 57 discloses the distance is calculated between the terms or concepts.).

Claim 12, Raval Contractor et al generating a respective vector for each term of the plurality of terms (Fig. 1, label 106, Fig. 4, label 106, Paragraph 38-40) fails to disclose wherein generating a respective vector for each term of the plurality of terms comprises 
access a knowledge graph associated with content metadata;
	identify plurality of terms to which each term of the plurality of terms connected in the knowledge graph ; 
	calculate a distance between each respective term and each term connected to the respective term; and
	generate a vector for each term based on the connections of each respective term and the distance between each respective term and each term to which each respective term is connected.
Arroyo et al discloses
generate a respective vector for each term of the plurality of terms (Fig. 7 shows the plurality of terms (circled terms) in the query “Pau Gasol doing a dunk with the Spanish national team”. (paragraph 66)) comprises 
access a knowledge graph associated with content metadata (Fig. 3 shows the knowledge graph associated with concepts or content metadata.);
	identify plurality of terms to which each term of the plurality of terms connected in the knowledge graph (Fig. 7 shows the identified plurality of terms or concepts, 
	calculate a distance between each respective term and each term connected to the respective term (Paragraph 53 discloses calculating the relationship and distance amongst the terms of a particular knowledge model.)
	generate a vector for each term based on the connections of each respective term and the distance between each respective term and each term to which each respective term is connected (Fig. 4 shows a table or matrix of concepts or terms, wherein each concept or term is connected to another concept or term and label Dist indicates the distance between the two concepts or terms. (Paragraph 56) Fig. 5a-5c shows additional knowledge graphs with associated terms or concepts. Paragraph 57 discloses the distance is calculated between the terms or concepts.).
	It would be obvious to one skilled in the art before the effective filing date to modify Raval Contractor et al’s determination of vector term by incorporating vector term determination as disclosed by Arroyo et al so to understand the input query and improving the search results returned for the input query.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA WONG/Primary Examiner, Art Unit 2655